DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status 	The present application is being examined under the pre-AIA  first to invent provisions (with effective filing date of 3/12/13, prior to AIA  date of 3/16/13).

Status of the Claims
 	Claims 109 and 120-131 are pending in the application, with claim 109 amended, claims 90-108 canceled, and new claims 120-131 added. 	The claim objections and 112 indefinite rejections are withdrawn in view of the amendments to the claims.  					Election/Restriction	Applicant's election without traverse of claim 109 (adding new claims 120-131 depending from elected claim 109) in the 4/21/22 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
Double Patenting
 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 	Claim 124 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 123, wherein claim 124 does not appear to add anything to claim 123, as reciting the same limitations.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 	Applicant is advised that should claim 123 be found allowable, claim 124 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(d):
  	(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
 	Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
	Claim 122 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for: failing to further limit the subject matter of the claim upon which it depends; or for failing to include all the limitations of the claim upon which it depends.  Another requirement is that the dependent claim must specify a further limitation(s) of the subject matter claimed.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112(d)), or in other words that it shall not conceivably be infringed by anything which would not also infringe the base claim.  MPEP 608.01(n)(II)-(III). 	Claim 122 adds further limitations of a waste collection bag to independent claim 109.  However, the waste collection device recited in claim 109 (as a waste collection device) is not part of the claimed invention, where claim 109 recites that the medical apparatus comprises a flange, and where claim 109 recites that the flange is configured to be coupled to a waste collection device.  However, the waste collection bag as the waste collection device is not recited to be part of the recited medical appliance.  	Thus, claim 122 is of improper dependent form because it fails to further limit the subject matter of the claim upon which it depends.   	Claim 122 meets the infringement test and thus is an improper dependent claim because a medical apparatus having a waste collection bag would infringe claim 122. However, such a waste collection bag not infringe claim 109 because the apparatus of claim 109 does not include a waste collection bag or device.   	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

    PNG
    media_image1.png
    290
    411
    media_image1.png
    Greyscale
 	Claims 109 and 120-131 are rejected under 35 U.S.C. 102(b) as being anticipated by Broida (US 5013307 A)

    PNG
    media_image2.png
    170
    475
    media_image2.png
    Greyscale
	As to claims 109, 120, 125, and 131, Broida discloses a medical apparatus (absorbent pad for an ostomy appliance Abstract; Fig.1-2;Col.5-9), comprising: 	(as per claims 109, 125, and 131) a flange or barrier 10 (absorbent pad 10 Fig.1-2;Col.5,ll.37-68) configured to be coupled to or coupled to a waste collection bag 20 (Fig.1-2;Col.7,ll.10-12),  		wherein the flange or barrier/pad 10 has a three-dimensional surface 23/A/inner 32 configured to conform to a portion of an abdomen and a portion of a stoma of a patient (23/A as flexible base plate/flange 23 with adhesive layer A Fig.1-2;Col.7,ll.13-15 and inner portion of layer 32 Col.4,ll.7-14 comprising superabsorbent/gel 32 with absorbent layer 31 Col.6,ll.39-41, that would necessarily be capable of conforming to at least a portion of abdomen and stoma as provided under or adjacent to 23/A/inner 32 Fig.2, according to broadest reasonable interpretation);
 	(as per claims 120, 125, and 131) wherein the flange or barrier 10 comprises a gel material (superabsorbent polymer gel Col.6,ll.39-41as presented above).

 	As to claim 121, Broida discloses wherein the three-dimensional surface 23 is a custom surface configured to correspond to a topography of a patient’s stoma (23/A/31/32 as flexible base plate/flange 23 with adhesive layer A Fig.1-2;Col.7,ll.13-15 and superabsorbent/gel 32 with absorbent layer 31 Col.6,ll.39-41, that would necessarily be capable of conforming to at least a portion of abdomen and stoma, according to broadest reasonable interpretation).

	As to claim 122, X discloses wherein the waste collection device is a collection bag configured to be arranged on a portion of the flange or barrier (See 112(d) rejection above, where unclaimed subject matter is not considered for patentability).

	As to claims 123-124 (See 101 rejection above)  and claim 126, X discloses wherein the apparatus further comprises a waste wick apparatus  (as outer portion of layer 32 Col.4,ll.7-14 comprising superabsorbent/gel 32 with absorbent layer 31 Col.6,ll.39-41configured to be arranged around a portion of the flange or barrier (as outer portion around at least a portion of the flange or barrier/pad 10 Fig.2.
 	As to claims 127-128, X discloses wherein the waste wick (outer 32) is configured to absorb fluid or comprises an absorbent material (portion of layer 32 Col.4,ll.7-14 comprising superabsorbent/gel 32 with absorbent layer 31 Col.6,ll.39-41).

 	As to claim 129, X discloses wherein the waste collection bag 20 comprises:   	an opening 22 on a portion of the waste collection bag 20 configured to receive fluid from the stoma (Fig.1,2;Col.7,ll.12); and 	a raised ridge 31 extending from the opening 22 to an end of the waste collection bag 20 (where plastic film outer layer 33 extends and rises from opening 22 to end of bag 20 Fig.2; Col.7,ll.40-41,57-59, according to broadest reasonable interpretation).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781